Title: From John Adams to Edward Augustus Holyoke, 26 June 1786
From: Adams, John
To: Holyoke, Edward Augustus


     
      Sir—
      June 26, 1786—
     
     About the time of the proposition of a Correspondence between your society and the Royal society of Medicine at Paris, I made a similar overture to the Royal Accademy of Chirurgery, & met with a reception equally encouraging, but having never received from Mr. Louis the Perpetual secretary, any thing in writing I supposed it was forgotten or neglected— it is but a few Day’s since the inclosed

extract from the registres of the Royal Accademy of Chirurgery was sent to me from Paris, and I embrace the first oppertunity of doing myself the honor of transmitting it to you, to be laid before the medical society of which you are President—
     Yours
     
      J. A—
     
    